Citation Nr: 0411024	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-20 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to payment of amounts represented by a VA pension 
check which was unnegotiated at the time of the veteran's death.



ATTORNEY FOR THE BOARD

W. Yates, Counsel






REMAND

The veteran served on active duty from April 1971 to January 1974.  
He died in April 2002, and the appellant is his sister.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an RO decision that denied the appellant's claim for 
payment of amounts represented by a VA pension check which was 
unnegotiated at the time of the veteran's death.

Payment of monies represented by such an unnegotiated check is 
governed by 38 U.S.C.A. § 5122 and 38 C.F.R. § 3.1003.  It appears 
that the veteran did not have a wife or children when he died.  
The appellant (the veteran's sister) indicates she did not pay for 
the veteran's last illness or burial.  The law provides that 
amounts not paid under distribution precedence rules listed in the 
law shall be paid to the estate of the deceased veteran provided 
the estate will not escheat.

The Board believes further information is needed as to the 
identity of the representative of the estate of the deceased 
veteran.  Accordingly, the case is remanded for the following 
action:

1.  The RO should ask the appellant (sister of the deceased 
veteran) whether she is the veteran's closest surviving next of 
kin, and if she is the representative of his estate (even if he 
died without a will).  If she is not the representative of the 
veteran's estate, then she should identify the person/entity who 
is.

2.  After assuring that the notice and duty to assist provisions 
of the law are satisfied, the RO should review the claim on 
appeal.  If the claim is denied, the appellant should be provided 
a supplemental statement of the case, and given an opportunity to 
respond, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



